Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office Action is in response to an AMENDMENT entered September 25, 2020 for the patent application 15/707,748.


Continued Examination Under 37 C.F.R. §1.114

A request for continued examination ("RCE") under 37 C.F.R. §1.114, including the fee set forth in 37 C.F.R. §1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. §1.114, and the fee set forth in 37 C.F.R. §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 25, 2020 has been entered.


Status of Claims

Claims 10 and 13 – 19 are pending in the application.
Claim 10 is currently amended in the application.
Claims 1 – 9, 11, 12 and 20 - 28 are cancelled in the application without prejudice or disclaimer.

Response to Arguments

Applicant’s arguments filed September 25, 2020 with respect to claims 10 and 13 – 19 have been fully considered but are moot in view of the new ground(s) of rejections. 

A review of the claims and updated search necessitated the rejections below. 


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 10 and 13 – 19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.   

Claims 10 and 13 – 19 are either directed to a method or system or computer readable medium, which are statutory categories of invention. (Step 1: YES).

The Examiner has identified system Claim 10 as the claim that represents the claimed invention for analysis. Claim 10 recites the limitations of:

( A ) a non-transitory computer-readable medium including a payment management program;
( B ) a benefit management processor in operable arrangement with the computer- readable medium, the benefit management processor configured to execute the payment management program contained on the computer-readable medium; and
( C ) a data storage device in operable arrangement with the benefit management processor, the data storage device including payment data relating to a group of lendees, the payment data including, for each of the group of lendees, a payment election, loan obligation data including a debt obligation value and a lender, and savings account data;
( D ) a web-enabled interface adapted to exchange information with a first partner site, including to receive loan obligation data therefrom, the web-enabled interface adapted to exchange information with a second partner site, including to receive payment data therefrom;
( E ) wherein the payment management program includes a payment allocation module, a fund disbursement module, and a loan information module, the payment allocation module including a computer executable allocation code segment configured to apportion the payment election into a debt portion and a savings portion, the fund disbursement module including a computer executable disbursement code segment configured to electronically disburse the debt portion of the payment election to the lender in a periodic manner according to a loan repayment schedule and to electronically disburse the savings portion to the savings account of the lendee in a periodic manner according to a savings contribution schedule, wherein the payment management program is configured to display a graphical user interface to each of the first partner site and the second partner site via the web-enabled interface, the graphical user interface being adapted to receive the loan obligation data from the first partner site and the savings account data from the second partner site, and wherein the loan information module is adapted to collect loan obligation data from the first partner site via the web-enabled interface through the graphical user interface containing a plurality of data fields and displaying at the first partner site. 

These limitations without the bolded limitations above, cover performance of the limitations as certain methods of organizing human activity under their broadest reasonable interpretation.

More specifically, these limitations cover performance of the limitations as a fundamental economic practice such as mitigating transaction risk.
In summary, if claim 10 limitations, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  (Step 2A-Prong 1: YES. The claims are abstract).

The use of the user interface or any of the bolded limitations in claim 10 are just applying generic computer components to the recited abstract limitations.  

Therefore, the above mentioned judicial exception is not integrated into a practical application by merely applying generic computer components (bolded elements).  

In addition, supported by specification, the computer hardware are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component., see MPEP 2106.05(f), where applying a computer or using a computer is not indicative of a practical application).  

Claim 10, limitation ( A ) and ( B ) above in Applicant’s specification para [0009], which discloses “In one embodiment, a system for automatically managing periodic debt payments and savings contributions includes a non-transitory computer-readable medium including a payment management program, a benefit management processor in operable arrangement with the computer-readable medium, and a data storage device in operable arrangement with the benefit management processor. The benefit management processor is configured to execute the payment management program contained on the computer-readable medium.“.  

Also, claim 10, limitation ( A ), ( B ) and ( E ) above in Applicant’s specification para [0030], which discloses “In embodiments, a system for automatically managing periodic debt payments and savings contributions constructed according to principles of the present disclosure includes a non-transitory computer-readable medium including a payment management program and a processor adapted to execute the payment management program. The payment management program is configured to perform a payment allocation protocol following principles of the present disclosure.“. 

Also, claim 10, limitation ( B ) above in Applicant’s specification para [0038], which discloses “The benefit management processor 158 is in operable arrangement with the non-transitory, computer readable medium to operate the payment management program 152. The benefit management processor 158 is configured to execute the payment management program 152 contained on the computer-readable medium. The benefit  management processor 158 can generally include any computational node including a mechanism for servicing requests from a client for computational resources, data storage resources,  or a combination of computational and data storage resources. Furthermore, the benefit management processor 158 can generally include any system that can host the payment management program 152. The benefit management processor 158 can generally include any component of an application that can receive input from the web clients 190, 191 via the web server 180 and from the client 154 through the network 156, process the input, and present the output to the payment management program 152, the client 154, the web server 180, and/or the data storage device 160. The benefit management processor 158 can generally include any com­ponent of an application that can process data, interact with the data storage device 160, and execute logic for the payment management program 152.”.

Also, claim 10, limitation ( C ) above in Applicant’s specification para [0033], which 
discloses “The illustrated computing environment 150 can a client 154, an internal network 156, at least one include benefit management processor 158 operating the payment management program 152, a data storage device 160, an output device 170, and a web server 180 operatively connected to an external network 190. The client 154, the benefit management processor 158, the data storage device 160,  the output device 170, and the web server 180 are operatively connected together via the internal network 156. The benefit  management processor 158 can be specially programmed with the payment management program 152 to allocate a borrower's payment election such that it is apportioned between a debt portion and a savings portion based upon an allocation protocol which follows principles of the present disclosure.“.  

Also, claim 10, limitation ( D ) above in Applicant’s specification para [0054], which discloses “The web server 180 can provide a suitable web site Internet-based graphical user interface which is or other accessible by the lender 192, providing borrower information data feeds, such as borrower loan and payment history information, for example, and the borrower's savings account institution 193, providing savings account information, for example. The web server 180 can serve as a web-enabled interface adapted to exchange information with multiple partner sites 190, 191, including to receive loan information from a first partner site 191, to send payment information generated by the payment management program 152 to the first partner site 190, and to receive borrower savings account information from a second partner site 191. In other embodiments, other partner sites can be connected to the web-enabled interface, such as other lenders, other partner sites providing borrower savings account information, and other partner sites providing borrower information including at least one of the borrowers' income source (e.g., salary) and payment election information therefrom.“.  

Also, claim 10, limitation ( E ) above in Applicant’s specification para [0041], which discloses “In  embodiments,  the  payment  management  program  152  includes  a  loan information  module  adapted  to collect   loan  information  from  the  first  partner  site  190 through  a  plurality   of  data  fields.  In  embodiments,   the payment management  program 152 can display a graphical user  interface  to  one  or  more  lenders  192  via  the  web­ enabled interface  provided  by  the  web  server  180.  The graphical  user  interface  can  include  the loan  information data fields. In other embodiments, the payment management program  152 can include  a graphical  user  interface  that  is presented to the client 154 to input the loan information into the loan information  module.“.

Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Therefore, Claim 10 is directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).

The claim 10 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (bolded elements above) amount to no more than mere instructions to apply the abstract idea using generic computer components. In conclusion, merely "applying" the exception using generic computer components cannot provide an inventive concept. Therefore, the claim 10 is not patent eligible under 35 USC 101.  (Step 2B: NO. The claims do not provide significantly more).  



Additionally, Claims 10 and 13 - 19
Alice Corp. establishes that the same analysis should be used for all categories of claims (e.g. product and process claims).  Claims 10 and 13 - 19 recited in system form. The components of the system ("non-transitory computer-readable medium including a payment management program," "benefit management processor," "payment allocation module," and "fund disbursement module") are instructions to apply the abstract idea using generic computing components and add nothing of substance to the underlying abstract idea. Claim 10 also contains the additional generic computing component of "a data storage device" that merely performs the insignificant extra-solution activity of storing data (the payment elections data, account data, etc.), and claim 12 include the additional component of "loan information interface" that perform the insignificant extra-solution activity of receiving data over a network (loan information, payment election information). None of these component or insignificant extra-solution activities integrate the abstract idea into a practical application (See MPEP 2016.0S(g)), nor do they amount to significantly more (See Intellectual Ventures Iv. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); GIP Techs,, Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F,3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed, Cir. 2014)). Claims 10 and 13 - 19 are not patent eligible. 

Dependent Claims

Dependent claims 13 - 19 are also rejected under 35 U.S.C. 101.  Dependent claims 13 - 19 are further define the abstract idea or further define the extra-solution activities that are present in independent claim 10 thus abstract idea correspond to certain methods of organizing human activity and mental processes as presented above.   Claims 13 - 19 clearly further define the abstract idea as stated above and claims 17 and 18 further define extra-solution activities such as re-apportion periodically the payment election based upon at least one of a loan interest rate, a savings rate, an investment factor, and a tax assessment. Also , set at least one of the savings portion and the revised savings portion of the payment election equal to a value greater than zero during a loan repayment phase in which the loan obligation is greater than zero such that the savings contribution schedule occurs at least partially during the loan repayment schedule.  Furthermore, dependent claims 13 - 19 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. As a result, such limitations do not overcome the requirements as described above.  Therefore, the claims 10 and 13 – 19 are not seen to be statutory.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H HOLLY whose telephone number is (571)270-3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAMRATA BOVEJA can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John H. Holly/Primary Examiner, Art Unit 3696